         Case 4:18-cv-00076-KGB Document 25 Filed 05/29/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

DIXIE METAL PRODUCTS, INC.                                                           PLAINTIFF

v.                                Case No. 4:18-cv-00076 KGB

HUFFMAN CONSTRUCTION, LLC, et al.                                                DEFENDANTS

                                            ORDER

       Before the Court is a stipulation of dismissal with prejudice (Dkt. No. 24). The stipulation

accords with the terms of Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

       For good cause shown, the Court adopts the stipulation of dismissal. The action is

dismissed with prejudice.

       It is so ordered this 29th day of May, 2020.


                                                      ________________________________
                                                      Kristine G. Baker
                                                      United States District Judge
